 STANDARD ROOFING CO.Standard RoofingCo. 'andUnited Union of Roofers,Waterproofers and Allied Workers Local UnionNo. 44,AFL-CIO. Case 8-CA-18337July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn December 30, 1986, Administrative LawJudge Russell M. King Jr. issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondent filed a re-sponse to the General Counsel's brief as well ascross-exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings,findings, and conclusions and to adopt therecommended Order as modified.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by itsunilateraland untimely withdrawal from a multiemployerbargaining group, the Greater Cleveland RoofingContractors' Association (the Association), and byits subsequent refusal to sign the collective-bargain-ing agreementreached by the Association and theUnion on August 19, 1985.2 The Respondent con-tends that its withdrawal, part of a general dissolu-tion of the Association by all its members, was jus-tifiedby "special circumstances," i.e., by theUnion's attempts to fragment the Association andby the Union's course of bad-faith bargainingduring negotiations.We agree with the judge, forthe reasons set forth below, that the Union did notattempt to fragment the Association and that it didnot engage in bad-faith bargaining during its nego-tiations with the Association.1.As the judge noted, the parties' collective-bar-gaining agreementprovided for termination inwriting by either party on or before December 31,1984.On December 26, 1984, UnionBusinessAgent Michael Branca sent a notice of terminationand request for negotiations for a new agreementto each employer member of the Association and'As noted by the judge,the complaint was amended at the hearing todelete all Respondent Employers except Warren Roofing and InsulatingCo and StandardRoofing Co On July 28, 1987,the Board granted theGeneral Counsel's motion to sever from the complaint any allegationspertaining toWarren Roofing and Insulating Co and to remand thosecomplaint allegations to the Regional Director for settlement Thus, thesole remaining Respondent is Standard Roofing Co The case caption hasbeen amended accordingly2 Unless otherwise noted, all subsequent dates will refer to 1985193to employers with which the Union had a collec-tive-bargaining relationship butwhich were notmembers of the Association. Branca did not send aletter to the Association. The Respondent urgesthat by this letter the Union was seeking individualnegotiations with members of the Association. Theevidence, however, does not support this conten-tion.Branca testified that the notices were sent toindividual employers rather than to the Associationitself because several timely withdrawals from theAssociation had already occurred during Decem-ber 1984, that he expected more timely withdraw-als to occur, that the Union was not certain whichemployers were in or out of the bargaining group,and that the Union wished to make certain that allemployers received the notice of termination.Branca further testified without contradiction thatno individual negotiations with any Associationmembers took place before March 5, 1985, whenthe Association itself commenced negotiations withthe Union. The Respondent presented no documen-tary evidence or testimony to refute Branca's testi-mony.The Respondent makes a similar argument re-garding the Union's March 25, 1985 letter request-ing the signing of an interim agreement, sent bothtoAssociationmembers and to nonmember em-ployers.The judge credited Branca's testimonythat this letter and the accompanying interimagreement,which extended the terms of the oldagreement until a new agreementcould be reached,were sent to Association members in error, and theRespondent has presented no testimonial or docu-mentary evidence to refute Branca's testimony. Wealso note, as did the judge, that no Associationmember signed the interim agreement and that ne-gotiations between the Association and the Unioncontinued after the letter was sent. In our view,based on the evidence uncontradicted in the recordand credited by the judge, neither the December26, 1984 letter nor the March 25 letter, or the twoletters taken together, indicate that the Unionsought either to establish individual negotiationswith Association employers in derogation of theAssociation's authority or to undermine the author-ity of the Association.2.As noted above, the Respondent excepts tothe judge's failure to conclude that the Union en-gaged in bad-faith bargaining that justified its with-drawal from the Association. In so doing, the Re-spondent attacks virtually every aspect of theUnion's conduct during bargaining and contendsthat the Union engaged in bad-faith bargaining de-signed to disrupt the negotiations.We, however,find no merit in the Respondent's exception and weadopt the judge's finding that the Union did not290 NLRB No. 27 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbargain in bad faith. During the course of the ne-gotiations for a new contract, the Association andthe Union met about nine times between March 5and the June 19 dissolution of the Association.Briefly, as outlined as far as possible by the Re-spondent's own exhibits concerning the meetings,the negotiating sessions progressed as follows.The parties met first on March 5. At this sessiontheUnion presented no proposals but agreed tomeet with its membership and to present proposalsto the Association after the membership meeting.3The Association proposed numerous changes to theold agreement or past practice, including the rightto employ helpers, or "pre-apprentices," in place ofjourneymen roofers, without restriction. The unionrepresentatives told the Association that the unionmembership would meet March 11 and that its pro-posals would be forthcoming after the meeting.The next session was on April 1. At this sessionthe Union presented 16 proposals, none of whichwere ultimately included in the negotiated con-tract.The parties also agreed to a "dangerouschemicals" provision, eliminated the breaks provi-sion, and discussed the use of helpers in place ofjourneymen to reduce labor costs. Concerning thelatter, according to the testimony of Lally, the As-sociation's spokesman in negotiations, the Unionorally raised the possibility of a "targeted jobs pro-posal," whereby employers would seek the Union'spermission to substitute helpers for journeymen ona job-by-job basis. The Union expressed flexibilityon the issue of a helper category, but stated that itwould not agree to a proposal that lacked safe-guards and that it would submit a proposal at thenext session.At the next session, held on April 17, the partiesdiscussed a proposed union clause on work preser-vation and the use of helpers. The Union proposeda "targeted jobs" system, which the employersstatedwould not work. The next meeting was onApril 22, at which the parties discussed, amongother things, wage data distributed by the Associa-tion, the helper category and what terms were ac-ceptable to the Union, the targeted jobs proposal,and a possible wage rollback. The Union statedthat it would try to formulate a helper proposaland present it in writing at the next meeting. Ac-cording to Lally's testimony, the Association re-duced its original proposal on the maximum ratioof helpers to journeymen from 100 percent to notmore than 75 percent. The parties met on April 27,but no minutes of this meeting were kept by theAssociation. The Respondent's witness testified thatat that meeting the Association lowered its offer onthe ratio of helpers to journeymen on each jobfrom not more than 50 percent to not more than 40percent to not more than 33-1/3 percent. TheUnion made no counterproposals.On April 30, the parties metagain.The Unionpresenteda"pre-apprenticesclause,"wherebypreapprenticeswould be paid 40 percent of thejourneyman rate and would be used to completecrews when all journeymen were working. TheUnion also proposed a 3-year contract with a wagefreeze the first year and $1 raises the second andthird years. The Association presented a final offerof employment at the journeyman rate under theold contract; the use of preapprentices to constituteup to one-third of the work force; the payment bythe employer of certain benefits for preapprentices;contract duration and a wage freeze of 2 years;overtime of time-and-one-half except Sundays andholidays; and $10 reporting pay. The Association'sspokesman told the union representatives that theUnion's proposals were unacceptable because theywere inconsistent with reducing labor costs andthat introducing their counterproposal "at this latehour"was inconsistentwith the party's groundrules.The Union's spokesmen told the Associationthat to ask their membership to agree to the helperproposal would be to ask them to vote themselvesout of a job and that a change in the provision(which the Association rejected) might make theproposalmorepalatable.4UnionSpokesmanBranca asked if the Association would considerFederal mediation, but denied that this suggestionmeant that he viewed the negotiations as at impasseand asserted that the Union was willing to workunder the old contract on a day-to-day basis, butthat the Union could not accept the Association'sfinal offer."The parties met next on May 10. The Union pre-sented written proposals that new wage rates be ef-fectiveMay 1 and be frozen for the duration of thecontract (2 years); $13 reporting pay; and the useof probationary apprentices at 40 percent as long asall journeymen were working. The Association re-jected the last proposal. The Union agreed to takethe Association's last proposal back to its members,but indicated again that the preapprentice issuewould probably cause it to be rejected,and againasked for Federal mediation.On June 19 the partiesmet again.According toLally's testimony, the Union, at the request of the4 The union membership voted to reject the Association's final offer onMay 5 or 63 Union Business Agent Branca testified that the Union's failure to'The Union and the Association apparently did meet with the Federalpresent proposals at this meeting was caused by his illness and hospitalmediator on April 23, but the record does not reflect what transpired atstaythe meeting STANDARD ROOFING COAssociation spokesman, distributed a "letter of un-derstanding," apparently under discussion in theUnion's negotiations with nonassociation employ-ers.The letter contained a provision authorizingthe use of probationary employees "in quoting forroofing work which is likely to be lost to nonunioncontractors."The following language had beenstricken out by hand: "The ratio [of journeymen toprobationary apprentices]will not be less than 1Journeyman to I Probationary Apprentice perProjectunless ahigher ratio of Journeymen to Pro-bationary Apprentices is requested by the Contrac-tor." The Association suggested that thislanguagebe restored and that language relating to theUnion's discretion in authorizing the use of proba-tionary apprentices be deleted. The union repre-sentatives then told the Association that theyneeded to discuss the letter of understanding. TheAssociation members agreed to disband the groupon June 19 and the Union was notified formally byletter on June 24 that the Association had disband-ed and that the contractors were seeking negotia-tions on an individual basis.Under Section 8(d) of the Act, an employer anda unionmust "meet at reasonable times and conferingood faith with respect to wages, hours, andterms and conditions of employment . . . but suchobligation does not compel either party to agree toa proposal or require the making of a concession."NLRB v. Reed & Prince Mfg. Co,305 F.2d 131, 134(1st Cir. 1953), cert. denied 346 U.S. 887 (1953). Inthe course of bargaining "[a] party is entitled tostand firm on a position if he reasonably believesthat it is fair and proper or that he has sufficientbargaining strength to force the other party toagree."AtlantaHilton & Tower, 271NLRB 1600,1603 (1984) (citation omitted).In the case at hand, it is clear from both the min-utes of the bargaining sessions and the testimony ofwitnessesatthehearing that the Respondentsought to reduce its labor costs through a curtail-ment of some economic benefits contained in theexpired contract and through discretion in its useof helpers who were to work for a wage rate sig-nificantly lower than that of journeymen. It is alsoclear that the Union sought to augment the eco-nomic position of the employees and to forestall,limit,or place controls on the use of helpers by theemployers. The Union's failure to accede to theAssociation's general position that it wanted to cutlabor costs or to its position that its member em-ployers should have discretion in the use of helpersisnot, of itself, an indication of bad-faith bargain-ing. In assessingthe lawfulness of a party's conductin bargaining, the Board's inquiry is whether, basedon the context of the party's total conduct, it was195seeking to frustrate agreement to a contract or law-fully engaging in hard bargaining to negotiate acontract that it considers desirable. Ibid.We notethat the Union met with the Respondent regularly,exchanged proposals albeit with some delays, modi-fied or dropped some demands, and agreed to someof the Respondent's proposals.We do not find,under all the circumstances of this case, that theUnion's failure to present proposals at the parties'firstmeeting, some of its initial proposals, its refus-al to accede to the Association's proposals concern-ing the use of helpers, or its presentation of propos-als intended to augment the economic position ofitsmembers are indicia of bad faith. Therefore, wefind, based on the Union's total conduct in negotia-tions, that the evidence does not support a findingthat the Union engaged in bad-faith bargaining.6We, accordingly, further find that the Respondent'scontention that the Union's conduct justified theRespondent's untimely withdrawal from the Asso-ciation is without merit and we conclude that theRespondent's conduct violated Section 8(a)(5).73. In her brief to the judge, the General Counselmoved to amend the complaint to include factualaverments regarding the reformation of the Asso-ciation in August and the Association's executionof a collective-bargaining agreementwith theUnion, and to allege further violations of Section8(a)(5) arisingout of the Respondent's refusal toacknowledge that it was bound by the signedagreement and its failure to implement its terms.The judge denied the General Counsel's motion toamend, but, despite his denial of the motion, foundthat the Respondent had violated Section 8(a)(5) by"refusing to become a signatory to the collective-bargaining agreement "reached by the Associationand the Union on 19 August 1985," and orderedthe Respondent to "[f]orthwith sign and implementthe above described agreement and give it retroac-tive effect from 1 May 1985." The General Coun-selhas excepted to the -judge's denial of hermotion.The Respondent opposed the GeneralCounsel's motion to amend and now argues thatthe remedy imposed by the judge is inappropriatein that it depends on the grant of the GeneralBWe note that the judge stated that the Union was "derelict on occa-sions in presenting proposals or counterproposals" and that "at varioustimes" the Union "took an almost cavalier attitude towards bargaining "Notwithstanding these characterizations, however, the judge ultimatelyconcluded that the Union had not bargained in bad faith Our review ofthe course of bargaining here reveals that the judge's ultimate conclusionis fully supported by the record' In view of our conclusion that the Union did not, in fact, engage inbad-faith bargaining, we find it unnecessary to pass on the issue of wheth-er a union's bad-faith bargaining with a multiemployer bargaining associa-tion would constitute "special circumstances" justifying untimely and un-consented-to withdrawal from multiemployer bargaining CfCharles DBonanno Linen Service,243 NLRB 1093 (1979), affd 454 U S 404 (1982) 196DECISIONS OF THENATIONALLABOR RELATIONS BOARDCounsel's motion, which it contends was properlydenied, and in that the newly alleged violation wasnot fully litigated at the hearing.We agree with the judge's denial of the GeneralCounsel's motion to amend, inter alia, as unneces-sary to the remedy and, accordingly, we do notadopt the judge's finding that the Respondent vio-lated Section 8(a)(5) by refusing to sign and imple-ment the agreement reached by the Associationand the Union on August 19. We, however, furtherfind no merit in the Respondent's contentions thatthe remedy ordered by the judge is inappropriateandwe adopt the judge's recommended Orderwith the modifications discussed below. Thus,under the circumstances of this case, the remedy ofrequiring the Respondent to sign and implementthe agreement is necessary to restore the status quoante.We disagree with the Respondent that thisremedy depends on a finding that the Respondentseparately violated the Act by failing to sign andimplement the collective-bargaining agreementreached by the Union and the Association. The Re-spondent withdrew from its multiemployer bargain-ing group in violation of Section 8(a)(5) of the Act.By so withdrawing, it did not cease to be bound bythe actions of that group. The judge found thatafter the dissolution of the Association on June 19allmembers except Warren Roofing and InsulatingCo. and the Respondent reformed the Association,and that, on August 19, the Association enteredinto an agreement with the Union on behalf of itsmembers. The Respondent therefore is bound bythe terms of the collective-bargaining agreementduly executed by the Association on behalf of itsmembers. To remedy the Respondent's unfair laborpractice by ordering it to sign and implement thatagreement does nothing more than restore all par-ties,and the employees affected by the Respond-ent's unlawful withdrawal as well, to the positionsthey would have been in absent the Respondent'sunfair labor practice. Further, we note that theissue of the appropriate remedy was raised at thehearing and that the judge put the Respondent onnotice that the nature of the remedy would be atissue in the case. In light of the foregoing, we shallmodify the judge's recommended Order by delet-ing paragraph 1(c).8a In accordance with our decision inNew Horizonsfor theRetarded,283 NLRB1173 (1987),interest on and after January 1, 1987, shall becomputed at the "short-term Federalrate" for theunderpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interestonamounts accrued prior to January1, 1987 (the effectivedate of the 1986amendmentto 26 U S C § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)The General Counsel has requested the inclusion of a visitatorial clauseORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Standard Roofing Co., Cleveland, Ohio,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Delete paragraph 1(c).2. Substitute the following for paragraph 2(a)."(a)Forthwith sign and implement the collec-tive-bargaining agreement reached by the Unionand the Association representing its employermembers on August 19, 1985, and give it retroac-tive effect from May 1, 1985."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with UnitedUnion of Roofers, Waterproofers and Allied Work-ers Local Union No. 44, AFL-CIO by participat-ing in the unilateral and untimely disbandment ofour multiemployer bargaining group.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL forthwith sign and implement theagreement of August 19, 1985, between the Unionand the employer-members of the Greater Cleve-landRoofing Contractors' Association, Inc. andgive it retroactive effect from May 1, 1985.WE WILL make whole our employees in the ap-propriate bargaining unit for any loss of pay orother employment benefits they may have sufferedby reason of our refusal to sign and implement thecollective-bargaining agreement, plus interest.STANDARD ROOFING CO.Steven D.Wilson, Esq.,for the General Counsel.AllenG.Ross,Esq.(Wickens,Herzer & Panza Co.,L.P A), of Cleveland, Ohio, for the Respondent Em-ployers. Iin the Order Under the circumstances of this case we find it unnecessaryiAttorney Allen G Ross was counsel for Respondents, Standardto include such an Order SeeCherokeeMarine Terminal,287 NLRBRoofing Co and Warren Roofing and Insulating Co The motion, and its1080 (1988)ramifications, will be discussed later herein STANDARD ROOFING COLawrence M. Oberdank, Esq.andWrey Bradlkey, Esq.,ofCleveland, Ohio, for the Charging UnionDECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge.This case was heard by me in Cleveland, Ohio, on 19,20, and 21 May 1986. The original charge was filed bythe United Union of Roofers, Waterproofers and AlliedWorkers Local Union No. 44, AFL-CIO (the Union) on18 June 1985, and an amendedcharge was filed by theUnion on 27 August 1985.2 Based on the charge, asamended,a complaintwas issued on 29 August by theRegional Director for Region 8 of the National LaborRelationsBoard (the Board) on behalf of the Board'sGeneral Counsel3 The originalcomplaintalleged thatthe Greater Cleveland Roofing Contractors' Association,Inc. (the Association), together with its employer-mem-bers,violated Section8(a)(1) and(5)of the NationalLaborRelationsAct (the Act) on or about,24 June bydisbandingthe Associationafter negotiationsfor a newcollective-bargainingagreement(contract)had com-menced.4At the commencement of thehearing in thiscase,the General Counsel moved to delete or drop fromthe case the Respondent Associationand all RespondentEmployers except for Standard Roofing Co. (Standard),andWarren Roofing andInsulatingCo. (Warren) Themotion wasunopposed and was granted. The complaint,as it thenand now stands,in essencecharges Standardand Warren with an untimely withdrawal from the mul-tiemployer group in violation of Section8(a)(1) and (5)of the Act Respondents Standard and Warren defend onthe grounds that certain acts or actions by the Unionrendered the withdrawal from the multiemployer group(and negotiations) timely and proper.On the entire record,includingmy observation of thedemeanorof thewitnesses,and after due consideration ofthe briefs filed by the General Counsel, counsel for theCompany, and counsel for the Union,Imakethe follow-ing2All dates hereafter are in 1985 unless otherwise stated3The term"General Counsel,"when used herein, will normally referto the attorney in the case acting on behalf of the General Counsel of theBoard, through the Regional Director* The pertinent parts of theAct (29 U S C §151 et seq)provide asfollowsSec 8(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in section 7(5) to refuse to bargain collectively with teh representatives of hisemployeesSec 7 Employees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining orother mutualaid or protectionFINDINGSOF FACT5I.JURISDICTION AND THE LABOR ORGANIZATION197The pleadings, admission, and evidence in the case es-tablish the following jurisdictional factsRespondentsStandard andWarren are separate business entities,which maintain principal offices and places of business inthe Cleveland, Ohio area. Both Standard and Warren areengaged in the installation of roofing systems in theCleveland, Ohio area, and, in the course and conduct oftheir business operations during a representative period,each individually purchase and receive at their facilitiesin the Cleveland, Ohio area products, goods, and materi-als valued in excess of $50,000 directly from points out-side of the State of Ohio Thus, I find, as alleged and ad-mitted, that Standard andWarren are now, and havebeen at all times material, employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.Also as alleged and admitted, I find that the Union isnow, and has been at all times material, a labor organiza-tion within the meaning of Section 2(5) of the Act11.THE UNFAIR LABOR PRACTICESA. BackgroundThe Association (the multiemployer bargaining groupor unit) and the Union had maintained a collective-bar-gaining relationship for a period in excess of 30 years.The most recent contract expired on 30 April. Negotia-tions on a new contract commenced in early March, butafter some 8 to 10 negotiating sessions, the last of whichwas on 19 June, the parties were unable to agree on anew contract and the multiemployer group, unilaterally,came to the decision to disband and seek individual ne-gotiationswith the Union. The Union opposed the ac-tions of the multiemployer group and requested a re-sumption of negotiations on a group basis through theAssociationOn or about 13 August, all former membersof the group reformed except Standard and Warren, andon or about 19 August, the Association, on behalf of itsmember employers, reached agreement on a new con-tract.Thereafter, Standard and Warren expressed a con-tinued desire to bargain individually, but the Union re-fused and insisted that Standard and Warren accept thecontract that had been reached with the Association onor about 19 August The Union thereafter filed the inti-tial charge in this case, which was followed by the issu-ance of the complaint on 29 August. Subsequently, andbefore the hearing in this case was opened on 19 May1986, the Association, together with its member-employ-5 The facts found herein are based on the record as a whole and on myobservation of the witnesses The credibility resolutions herein have beenderived from a review of theentiretestimonial record and exhibits withdue regard for the logic of probability, the demeanor of the witnesses,and the teaching ofNLRB v Walton MfgCo, 369 U S 404, 408 (1962)As to those testifying in contradiction of the findings herein, their testi-mony has been discredited either as having been in conflict with the testi-mony of credible witnesses or because it was in and of itself incredibleand unworthy of beliefAlltestimony and evidence, regardless of wheth-ermentioned or alluded to herein, has been reviewed and weighed inlight of theentirerecord 198DECISIONSOF THE NATIONALLABOR RELATIONS BOARDers (except for Standard and Warren), and the Unionreached a settlement of the issues alleged in the originalcomplaint, with the approval of the Regional Director.Thus, at the commencement of the hearing the Associa-tion, and all members-employers except for Standard andWarren, were dismissed from the caseThe contract between the Association and the Unionexpired on 30 April. The duration clause of the contract(art. II) provided for automatic renewal of the contractfrom year to year unless either party terminated the con-tract by wntten notice on or before 31 December 1984,or any subsequent 31 December. The contract also pro-vided that in the event the parties were unable to reachan agreement pnor to the expiration date, by mutual con-sent the parties could agree to continue the terms of thecontract until a new contract was negotiated. The con-tractwas an areawide contract, and the Union had acontractual relationship with many roofing contractorsor employers in the Cleveland area, not all of whichwere members of the Association Pursuant to the dura-tionor termination clause of the contract (art. II), on 26December 1984 UnionBusinessManager Branca wroteto all employers (both Association and non-Associationcontractors) as follows:Gentlemen:Local 44, United Union of Roofers' Water-proofers' andAlliedWorkers does hereby givenoticepursuanttoArticle II of the collective-bar-gaining agreementof its intent toterminate thesameon April 30, 1985.Local 44 wishes to begin collectivebargainingfor a new agreementas soon aspossible and it isready to meet with your representatives at their ear-liestconvenience.Kindly contact theundersignedto arrange a timeand place for themeeting.The firstnegotiating sessionbetween the Association andthe Union was on 5 March On 25 March, Branca wroteto all contractors or employers with whom the Unionhad enteredintoa contract (both Associationand non-Association employers) as follows:Dear Sir:Enclosed isan InterimAgreement which is self-explanatoryand will enableyour company to con-tinue workingin theevent a new collectivebargain-ing agreement is not consummatedby April 30,1985.Iwould appreciateyour executing the same andreturning itto me at yourearliestconvenience. Donot hesitateto contact me if you have any ques-tions.The interim agreement, which was attached, was ashort document that in effect continued the expiring con-tract"untila new collective bargaining agreement isconsummated." This interim agreement further providedthat "all terms and conditions of any collective bargain-ing agreement that is consummated shall be made retro-active to Apnl 30, 1985." Thereafter, bargaining contin-ued between the Association and the Union, and it isclear from the record that the Union desired the newcontract to be an areawide contract, applying additional-ly to non-Association employers. Branca testified that themailingof theinterim agreement to membersof the As-sociationon 25 Marchwas an error."However, it isclear from the record that no member of the Associationentered into the interim agreement.Aside from bargain-ing with the Association, the Union continued bargainingwith other nonmembers, and on or about 1 August en-tered into what the Union hoped would be an areawideagreementwith two independent employers, whichagreement became known as the Weathermark agree-ment These two employers engaged in a considerableamount of roofing work in the Cleveland area. On 13August, the former members of the group reformed theAssociation, with the exception of Standard and Warren,and on or about 19 August, the Association entered intotheWeathermark agreement on behalf of its member-em-ployers.B. The Fragmentation IssueThe Respondentsargue in thiscase that the Union in-tended at the very outset to fragment the multiemployergroup and thus caused to exist unusual circumstanceswhich justified the unilateral withdrawal from the group(theAssociation). I disagree.Once negotiations for anew contract have commenced, the Board will permitwithdrawal from the multiemployer group only if thereis"mutual consent"or "unusual circumstances."RetailAssociates,120 NLRB 388 (1958). The Board has limitedapplication of the term"unusual circumstances"to thosecases in which the withdrawing employer has been facedwith dire economic circumstances, or where a bargainingunit has been substantially fragmented.Polar Air SheetMetal Co.,264 NLRB 1331 (1982);BonannoLinen Servicev.NLRB,454 U.S. 404 at 411 fn. 6 (1982). The Boardhas also held, with approval, that an impasse reached inmultiemployer bargaining did not constitute an unusualcircumstance that would have permitted an employer towithdraw from the group.Hi-way Billboards,206 NLRB22 (1973),BonannoLinen Service v. NLRB,supra.InSan-gamo ConstructionCo., 188 NLRB 159, 160 (1971), theBoard approved a union'snegotiation of interim agree-mentswith individualmembers of a multiemployergroup, stating as follows:We . . conclude that the Respondents did notviolate the Act by entenng into or performing theterms of the interim agreement. The record doesnot convince us that such conduct has a significant-ly adverse impact upon the integrity of the multiem-ployer bargaining unit. Nor does the evidence showthat the agreement was in derogation of the Asso-ciation's bargaining authority or outside the cover-age of the ultimate Association's contract. The factsshow,rather,that bargaining did continue duringthe operative penod and indeed resulted in anagreement which included the [employer] in its cov-erage.8One such letter was admitted into evidence This letter was toWarren Roofing and plainly appears to have been addressed by machine STANDARD ROOFING COISee alsoCharles D. Bonanno Linen Service, 243NLRB1093 (1979);Polar Air Sheet Metal Co.,supra. I find thatthe Union's letter of 26 December 1984 was sent to As-sociationand non-Association members in the normalcourse of events prior to the onset of multiemployer bar-gaining,and pursuant to the contract's reopener man-dates on or before 30 December 1984. There is no evi-dence whatsoever in this case that the Union wished toterminateitsrelationshipwith the Association in thisregard, and thus I find that the 26 December 1984 letterin no way constituted any proof or evidence that theUnion desired to fragment or dissolveits bargaining rela-tionshipwith the Association. Likewise, I find that theUnion's 25 March letter regarding the interimagreementwas not tantamount to a rejection by the Union of theexistenceof the multiemployer group (the Association),and Inote in this connectionthat bargainingbetween theUnion and the Association continued and no Associationmembers signed,or considered execution of, such an in-terim agreement.In thiscase, the Associationand all em-ployer-members were dismissed from the case with theexception of Standard and Warren. In my opinion, itcannot be concluded from this that Standard and Warrenwere in any way forgiven for the original and total dis-bandment of the multiemployer group, nor did this factin any manneract as an approval for their continuedwithdrawal after the Association was reformed and thecontract was signed. Had all original Respondents beenmaintainedin this case, it would have been my conclu-sion that they all had violated the Act by their untimelydisbandment and withdrawal from the multiemployerbargainingunit and process.C. The Union's Bargaining TacticsThe Respondents also argue in this case that the Unionbargained in bad faith, resulting in the dissolution of theAssociation on 19 June. There were some 8 to 10 bar-gaining sessions commencing 5 March and ending on 19June.During these sessions, notes or minutes were keptby either one party or the other, and most of those notesor minutes were admitted into evidence. The main thrustof the Association during bargaining was to hold downlabor costs by increasing the utilization of helpers. TheAssociation claimed that through the use of such helpers,the member-employers could better compete in the mar-ketplace with nonunion employers. At one point in thenegotiations, the Union mentioned a targeted jobs pro-posal, a plan in which the Employer would seek andobtain permission from the Union to use helpers on aparticular job the Employer was preparing to bid on.The Association maintained that such a proposal hadbeen shown not to work.? There were three categoriesof employees as follows: journeymen, apprentices, andprobationary apprentices. Probationary apprentices werealso defined as helpers. One goal of the Union was to in-crease the number of journeymen, the highest pay cate-gory, through thetrainingand qualification of appren-tices.Thus, the two sides were at odds in the use of thelowest pay category of employees. Throughout the ne-The contract eventually entered into by the Association after it wasreformed did involve a targeted jobs provision199gotiations, and as alleged by the Respondent, the Unionwas in fact derelict on occasions in presenting proposalsor counterproposals, and at various points took an almostcavalier attitude towards bargaining. However, proposalswere ultimately made, exchanged, and discussed. RobertLowry was chairman of the Association's bargainingcommittee, and testified that the Association was dis-banded because progress in the negotiations "was virtual-ly halted." The Respondents, in their brief, characterizedsome of the Union's behavior during negotiations as"sand bagging." A review of the entire record, includingthe testimony and minutes of the various negotiating ses-sions, does in fact reveal that the Union was loosely pre-pared for some of the negotiating sessions, and that theUnion on occasion took positions that could be charac-terized as somewhat extreme, but I do not find that theUnion's actions were calculated to sabotage the negotia-tions.At best, the Union was guilty of dereliction on oc-casion, and at other times guilty at best of hard bargain-ing.The subject was of great concern to the Respond-ents, and the majority of the testimonial evidence in thecase is centered on the bargaining aspects of the case,and was presented by the Respondents.8 The GeneralCounsel showed little interest in this area, choosing inthe main to rest his case on the wrongful and untimelydisbandment of the Association itself. Neither party actu-ally argues that an impasse occurred in the bargaining.Based on the record, I cannot find that the Union wasguilty of bad-faith bargaining tantamount to a violationof the Act, as alleged by the Respondents. In any event,such a finding would not have constituted "unusual cir-cumstances" or sufficient grounds for the disbandment ofthe Association or withdrawal of any employer from theAssociation.Hi-Way Billboards,supra;Bonanno LinenService v.NLRB,supra.Ifind in this case that the initial disbandment of theAssociation by its member-employers was violative ofthe Act, and because I have before me only two of thoseRespondent Employers, I so find and conclude that theRespondents, Standard andWarren, violated Section8(a)(1) and (5) of the Act by their untimely withdrawalfrom the multiemployer group or unit when it disbanded.On the foregoing findings of fact and initial conclu-sions, and on the entire record, I make the followingCONCLUSIONS OF LAW1.The Respondents, Standard Roofing Co. andWarren Roofing andInsulatingCo., are employers en-gaged in commerce within themeaningof Section 2(2),(6), and (7) of the Act.8As noted earlier, the contract finally entered into by the Associationand the Union was the Weathermarkagreement,which had earlier beenexecuted by the Union and two somewhatsubstantialnon-Associationemployers in the area Throughout the Union made clearits intent toobtain an areawide agreement,as ithad in the past The Respondentsmaintain thatthey were more or less forced into accepting the weather-markagreementThere may be some validity in this contention Howev-er, the Association knew of the Union's areawide aspirations,and alsoknew that the Union was bargaining with other non-Association employ-ersThe Weathermark agreement' was in the nature of a breakthrough fortheUnion,which, I conclude, the Association members knowinglychanced when they decided to disband the Association 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3The Unionis,and has been at all material times, anexclusive bargaining representative of the employees ofthe Association'smembers,including the Respondents, inthe following appropriate multiemployer unitAllworkingforemen,block floormen,journeymenand apprentices,excluding all office clerical em-ployees and guards and supervisors as defined in theAct.94.By participating in the disbandment of the Associa-tion on or about 19 June 1985, and thereafter refusing tobecome a signatory to the collective-bargaining agree-ment reached by the Association and the Union on 19August 1985, the Respondents have engaged in, and con-tinue to engage in, unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act.5.The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I shall recommend thatthey cease and desist therefrom and take certain affirma-tive action that I find necessary to effectuate the policiesof the Act. In this connection, I shall recommend thatthe Respondents be ordered to immediately sign and im-plement the collective-bargaining agreement reached bythe Union and the Association on or about 19 August1985, and apply the agreement retroactively through 1May 1985, and further make their employees whole forany loss ofearningsor other benefits suffered since thenas a result of their failure to apply the agreement. Inter-est on wages due, if any, shall be paid in accordancewith the provisions ofFlorida Steel Corp,231 NLRB 651(1977),10 and shall be calculated from 1 May 1985, theeffective date of the new contract entered into by theAssociation and the Union I I9 Respondents, in their answer to the complaint, denied the appropri-ateness of the unit as alleged in the complaint However, the issue wasnot raised during the hearing or in the Respondents' posthearing briefAlso, as the General Counsel points out in his brief, the same unit wasagreed on in the expired contract, and was also not the subject of anynegotiations I also note that it was again approved in the new contract10 See generallyIsis Plumbing Co,138 NLRB 716 (1962)ii The subject of an appropriate remedy was raised by me at the hear-ingThe General Counsel, in order to ensure an appropriate remedy,made a motion in his postheanng brief to amend the complaint to addi-tionally allege the reformation of the Association, the new agreement be-tween the Union and the Association, and the wrongful refusal of Stand-ard and Warren to rejoin the Association and be bound by the newagreement The Respondents (Standard and Warren) in turn, and in addi-tion to their posthearing brief, filed amotionfor leave to file an opposi-tion to the General Counsel's motion and a brief in opposition to themotion Respondents' motion is granted and the brief in opposition is ac-cepted and has been considered However, 1 now do not consider theGeneral Counsel's proposed amendments necessary for an appropriateremedy in this case, and for this and other reasons, the motion to amendthe complaint is deniedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed12ORDERThe Respondents, Standard Roofing Co. and WarrenRoofing andInsulatingCo., Cleveland, Ohio, their offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a) Refusing to bargain collectively with United Unionof Roofers,Waterproofers and AlliedWorkers LocalUnion No 44, AFL-CIO as the exclusive representativeof their employees in the appropriate unit described andfound herein.(b)Withdrawing from the mulitemployer bargaining,except on adequate written notice given prior to the dateset by the contract for modification, or to the agreed-ondate to begin the multiemployer negotiations, except atsuch other time as it may lawfully withdraw.(c)Refusing to sign and to implement the agreementreached by the Union and the Association representingits employer-members on 19 August 1985.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Forthwith sign and implement the above-describedagreement and give it retroactive effect from 1 May1985(b)Make whole their employees in the above-de-scribed bargaining unit for any loss of pay or other em-ployment benefits they may have suffered by reason oftheir refusal to sign and implement the aforesaid agree-ment, in themannerset forth in the remedy section ofthis decision(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at their places of business in or around Cleve-land,Ohio, copies of the attached notice marked "Ap-pendix A" or "Appendix B" 13 Copies of the notice, onforms provided by the Regional Director for Region 8,after being signed by the Respondents' authorized repre-sentatives, shall be posted by the Respondents immedi-ately upon receiptand maintainedfor 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondents to ensure that12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be waived for all purposes13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " STANDARD ROOFING CO201the noticesare not altered,defaced, or covered by any(e)Notify theRegional Director in writingwithin 20other material.days from the date of this Order whatsteps Respondentshave takento comply.